Citation Nr: 0102931	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for narcolepsy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to April 
1945.  This appeal arises from an April 1999 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO).   


REMAND

The veteran is currently seeking an increased evaluation for 
his service connected narcolepsy.  His current 30 percent 
evaluation has been in effect since 1963.  

A June 1998 VA examination noted a sleep disorder consistent 
with narcolepsy.  The examiner noted that a firm diagnosis 
would require sleep studies.  A March 1999 report from the 
University of Alabama at Birmingham (UAB) Sleep/Wake 
Disorders Center diagnosed sleep apnea as well as narcolepsy.  
The report referred to a sleep study conducted at the Helen 
Keller Hospital in June 1998 that included an overnight 
polysomnogram and multiple sleep latency testing (MSLT).  
Repeat testing was recommended.

The Board notes that the claims folder does not contain the 
records of sleep studies from Helen Keller Hospital.  Nor 
does it appear that the recommended repeat sleep studies were 
conducted.  The veteran's representative has requested that 
the evaluation of his service connected disability be 
considered under the criteria for sleep apnea (Diagnostic 
Code 6847).  

Based upon the record as it now stands, the Board is unable 
to properly evaluate the veteran's claim.  The Board is of 
the opinion that the RO should obtain the June 1998 sleep 
study results and schedule the veteran for a VA examination.  
This should include the sleep studies recommended by the 
Sleep/Wake Disorders Center in 1999.  In addition, the 
examiner should be requested to comment on whether both 
narcolepsy and sleep apnea are present, and if they are, the 
extent to which they are related.  Then, the RO should 
readjudicate the veteran's claim, with consideration of 
whether a rating under Code 6847 would be appropriate.

In light of the foregoing, the Board finds that additional 
development is needed before proceeding with disposition of 
this appeal.  As such, the case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary releases, the RO 
should obtain the reports of sleep studies of the 
veteran conducted at the Helen Keller Hospital in 
June 1998 that included an overnight polysomnogram 
and MSLT, as referred to in the March 1999 report 
from the Sleep/Wake Disorders Center.  The sleep 
study reports should be associated with the claims 
folder.

2.  The RO should schedule the veteran for VA 
examinations for neurological disorders and 
respiratory disorders by appropriate physicians 
regarding any current narcolepsy, for which the 
veteran is service connected, and sleep apnea.  Any 
and all indicated evaluations, studies, and tests 
deemed necessary by the examiners should be 
accomplished, but overnight polysomnogram and MSLT, 
as recommended in 1999 by the Sleep/Wake disorders 
Center, should be included.   The examiners are 
requested to review all pertinent medical records 
associated with the claims file.  Specifically, in 
light of the veteran's diagnoses of record of both 
narcolepsy and sleep apnea, the examiners are 
requested to provide the following: 1) an opinion 
as to whether the veteran currently has narcolepsy, 
and/or sleep apnea; 2) if the veteran is diagnosed 
to have sleep apnea, the examiners are requested to 
comment on its etiology, and in particular, its 
relationship, if any, to narcolepsy; and, 3) the 
examiners should specifically set forth the 
symptoms attributable to narcolepsy (if present) 
and the symptoms attributable to sleep apnea (if 
present).  

3.  Thereafter, the RO should re-evaluate the 
veteran's claim in light of the additional medical 
evidence obtained pursuant to this remand.  If the 
RO determines that the veteran has both sleep apnea 
and narcolepsy, the RO should consider whether 
service connection for sleep apnea is appropriate, 
and if so, the RO should consider whether a 
separate rating is appropriate for each disability, 
or in any case, whether consideration of the 
provisions of 38 C.F.R. Diagnostic Code 6847 is 
warranted.  The RO should clearly set forth the 
reasons and bases for any action taken in this 
regard.

Following the above, the appellant and his representative 
should be furnished a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




